                   Case 3:20-cv-07811-RS Document 36 Filed 01/22/21 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA                        )
                                                     )            3:20-cv-07811
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   APPROXIMATELY 69,730 BITCOIN                    )   (CIVIL LOCAL RULE 11-3)
     (BTC), et al                                    )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Stephen P. New                        , an active member in good standing of the bar of
 9    West Virginia                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: CALEB BRADBERRY                              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                ISAAC SAFIER                            an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    430 HARPER PARK DRIVE                               345 FRANKLIN STREET, LAW CHAMBERS
      BECKLEY WV 25801                                    BLDG
14                                                        SAN FRANCISCO, CA 94102
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (304) 250-6017                                      (415) 967-0125
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    steve@newlawoffice.com                              IsaacSafier@gmail.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 7756         .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/22/20                                               Stephen P. New
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Stephen P. New                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
